 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 1 of 6 Page ID #:4




 1    Nora Y. Kaprielian (SBN 316348)
      POLSINELLI LLP
 2    2049 Century Park East, Suite 2900
 3    Los Angeles, CA 90067
      Telephone: 310-556-1801
 4    Facsimile: 310-556-1802
      Email:     nkaprielian@polsinelli.com
 5
       Attorneys for Defendant
 6     EXETER FINANCE LLC
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10 RALPH PICKETT, JR.,                            Case No.
11                 Plaintiff,                     [Los Angeles Superior Court Case
                                                  No.20NWCV00462]
12            v.
13 EXETER FINANCE LLC,                            DEFENDANT EXETER FINANCE
                                                  LLC’S NOTICE OF REMOVAL OF
14                 Defendant,                     CIVIL ACTION TO FEDERAL
                                                  COURT PURSUANT TO 28 U.S.C. §§
15                                                1331, 1332, 1441, AND 1446
16                                                Complaint Filed: August 20, 2020
                                                  Trial Date:      None Set
17
18
19 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
20 CENTRAL DISTRICT OF CALIFORNIA:
21
22            PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441,
23 and 1446, Defendant Exeter Finance LLC (“Defendant”) hereby removes the above-
24 referenced action from the Superior Court of the State of California for the County of
25 Los Angeles (the “State Court”) to the United States District Court for the Central
26 District of California, Western Division on the following grounds:
27 / / /
28 / / /
                                              1
       DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                          PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 2 of 6 Page ID #:5




 1                              STATEMENT OF JURISDICTION
 2            This Court has original jurisdiction over this action based on: (1) federal question
 3 jurisdiction under 28 U.S.C. § 1331 because it arises under the laws of the United
 4 States; and (2) diversity jurisdiction under 28 U.S.C. § 1332 because Defendant is now,
 5 and was at the time this action commenced, diverse in citizenship from Plaintiff, and
 6 the amount in controversy exceeds $75,000.
 7            This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because it is
 8 being filed within 30 days of the date Defendant was served with the Summons and
 9 Complaint.
10                                THE STATE COURT ACTION
11            On or about August 20, 2020, Plaintiff Ralph Pickett, Jr. (“Plaintiff”) filed a
12 Complaint in the Superior Court of the State of California in and for the County of Los
13 Angeles against Defendant entitled Ralph Pickett, Jr. v. Exeter Finance LLC, Case No.:
14 20NWCV00462 (hereinafter the “Complaint” in the “State Court Action”). Attached
15 hereto as Exhibit A is a true and correct copy of the Complaint.
16            In the Complaint, Plaintiff does not clearly state his alleged causes of action,
17 however, it appears Plaintiff is generally demanding an accounting, alleging fraud, and
18 alleging violations of the Telephone Consumer Protection Action (“TCPA).
19 Specifically, Plaintiff lists the following: breach of contract, tax evasion, fraud,
20 unconscionable contract against public policy, and violation of various provisions of
21 the UCC and USC (specifically, 18 U.S.C. 8, UCC 1-308, UCC 3-419, UCC 3-603,
22 UCC 3-604, UCC 3-302, and Title 15 SEC 5), as well as demands full settlement and
23 closure (discharge) of debt.
24            On September 2, 2020, Plaintiff served Defendant’s registered agent for service
25 of process with the Complaint and the following documents:
26                  Exhibit B: Summons;
27                  Exhibit C: Civil Case Cover Sheet;
28                  Exhibit D: Notice of Case Management Conference;
                                               2
      DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                         PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 3 of 6 Page ID #:6




 1                  Exhibit E: Civil Case Cover Sheet Addendum and Statement of
 2                  Location;
 3                  Exhibit F: Alternative Dispute Resolution (ADR) Information Packet;
 4                  Exhibit G: Notice of Case Assignment – Unlimited Civil Case;1 and
 5                  Exhibit H: Order on Court Fee Waiver.2
 6            Defendant is informed and believes that the aforementioned documents and
 7 exhibits constitute all of the process, pleadings and orders on file in the State Court
 8 Action. See 28 U.S.C. § 1446(a).
 9            By filing this Notice of Removal, Defendant does not intend to waive, and
10 hereby reserves, any objections as to venue, the legal sufficiency of claims alleged in
11 the State Court Action Complaint, and all other defenses. Defendant reserves the right
12 to supplement and amend this Notice of Removal.
13                              PROCEDURAL REQUIREMENTS
14            Exhibits A – H constitute all process, pleadings, and orders received and
15 obtained by Defendant and/or filed by Plaintiff in the State Court Action.
16            Pursuant to 28 U.S.C. § 1446(d), Defendant is contemporaneously filing a copy
17 of this Notice of Removal with the Superior Court for the State of California for the
18 County of Los Angeles, and is serving a copy of the same upon Plaintiff.
19                     FEDERAL QUESTION JURISDICTION EXISTS
20            The State Court Action may be removed to this Court pursuant to the provisions
21 of 28 U.S.C. § 1441(a), because this Court has original jurisdiction under 28 U.S.C.
22 § 1331, “the district courts shall have original jurisdiction of all civil actions arising
23 under the Constitution, laws, or treaties of the United States.” Here, Plaintiff’s
24 Complaint (Exhibit A) alleges Defendant violated the Telephone Consumer Protection
25
26   1
     Plaintiff did not serve this document on Defendant, but it is filed, and on the State
27 Court
   2
          Action docket.
     Plaintiff did not serve this document on Defendant, but it is filed, and on the State
28 Court Action docket.
                                              3
         DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                            PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 4 of 6 Page ID #:7




 1 Act of 1991 (the “TCPA”) (47 U.S.C. § 227), and various other federal laws (e.g., 18
 2 U.S.C. 8 and Title 15 SEC 5), making this dispute one of federal question.
 3            Under 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over
 4 Plaintiff’s state law causes of action. Accordingly, the Complaint is removable under
 5 federal question jurisdiction. 28 U.S.C. § 1441(a).
 6                            DIVERSITY JURISDICTION EXISTS
 7            The State Court Action may be removed to this Court pursuant to the provisions
 8 of 28 U.S.C. § 1441(b), because this Court has original jurisdiction under 28 U.S.C. §
 9 1332(a), because Plaintiff and Defendant are citizens of different states and the amount
10 in controversy exceeds $75,000, exclusive of interests and costs.
11           1.     Diversity of Citizenship
12            For purposes of diversity jurisdiction, a limited liability company is a citizen of
13 every state of which its members are citizens. See Johnson v. Columbia Props.
14 Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). At the commencement of this
15 action, and at all times herein, Defendant was, and now is, a limited liability company
16 incorporated in Delaware. No members of Defendant are citizens of California.
17            For diversity purposes, a person is a “citizen” of the state in which they are
18 domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983).
19 According to the Complaint, at the time this action was commenced and at the time of
20 removal, Plaintiff is an individual domiciled in the County of Los Angeles, State of
21 California. (Exhibit A, Complaint, p. 2). Accordingly, Plaintiff is a citizen of the State
22 of California for purposes of removal. See, e.g., Mondragon v. Capital One Auto
23 Finance, 736 F.3d 880, 885-86 (9th Cir. 2013) (holding that, in connection with
24 removal to federal court, a person’s continuing domicile in a state establishes
25 citizenship “unless rebutted with sufficient evidence of change”).
26            Because Defendant is not a citizen of California and Plaintiff is a citizen of
27 California, the parties are diverse for the purposes of 28 U.S.C. § 1332(a).
28 / / /
                                                   4
      DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                         PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 5 of 6 Page ID #:8




 1           2.     Amount in Controversy
 2            When determining the amount that a plaintiff has placed in controversy, a court
 3 must “assume that the allegations of the complaint are true and assume that a jury will
 4 return a verdict for the plaintiff on all claims made in the complaint.” Kenneth
 5 Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal.
 6 2002) (internal citations and alterations omitted)). A district court may consider the
 7 allegations of the complaint and the contents of the removal petition and any supporting
 8 evidence in determining whether the jurisdictional amount has been established. See
 9 Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).
10            While Defendant denies the validity of Plaintiff’s claims and requests for relief,
11 it is facially apparent from the Complaint that the amount in controversy, exclusive of
12 interests and costs, exceeds $75,000.00. Plaintiff’s Complaint alleges $71,500 in
13 damages, and seeks to be relieved from his obligation to repay Defendants the
14 remaining $15,154.09 owed on his account. (Exhibit A, p. 20). These amounts equals
15 $86,654.09, which exceeds the jurisdictional minimum.
16            Because the Parties are diverse and the amount in controversy exceeds
17 $75,000, removal pursuant to 28 U.S.C. § 1332(a) is proper.
18         VENUE IS PROPER IN THE CENTRAL DISTRICT OF CALIFORNIA
19            Pursuant to 28 U.S.C. § 1441, the United States District Court for the Central
20 District of California, Western Division is the proper division to where this matter
21 should be assigned because the State Court Action was originally brought in the Los
22 Angeles County Superior Court, which is located within the Central District of
23 California. Venue is proper with this Court because it is the “district and division
24 embracing the place where such action is pending.” 28 U.S.C. § 1441(a).
25 / / /
26 / / /
27 / / /
28 / / /
                                                   5
      DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                         PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
 Case 2:20-cv-09083-SB-AGR Document 3 Filed 10/02/20 Page 6 of 6 Page ID #:9




 1            WHEREFORE, for all of the foregoing reasons, Defendant hereby removes
 2 the State Court Action now pending in the Superior Court of the State of California,
 3 County of Los Angeles, to the United States District Court for the Central District of
 4 California.
 5
     Dated:       October 2, 2020               POLSINELLI LLP
 6
 7
                                          By:
 8
                                                    Nora Y. Kaprielian
 9
10                                              Attorneys for Defendant
                                                EXETER FINANCE LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
      DEFENDANT EXETER FINANCE LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                         PURSUANT TO 28 U.S.C. §§ 1331, 1332, 1441, AND 1446
     74771623.9
